Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-14, 16-24, 26, 31-34, 81, 82 are pending in the instant application.
Allowable Subject Matter
Claims 1-4, 6-14, 16-24, 26, 31-34, 81, 82 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 21, the prior art fails to teach or suggest: obtaining a downlink control signal over the wireless channel, wherein the downlink control signal comprises an indication of a resource location of a plurality of random access occasions for the UE and a trigger for the plurality of random access occasions;
outputting, based at least in part on the downlink control signal, a random access signal for transmission on the wireless channel during at least one of the plurality of random access occasions and according to the one or more random access parameters and the resource location;
outputting, for transmission to a network device, an indication of intent to transmit the random access signal during the at least one of the plurality of random access occasions, wherein the indication of intent to transmit the random access signal is output for transmission prior to the plurality of random access occasions used for transmission of the random access signal and the indication of intent indicates to the network device to refrain from reclaiming or rescheduling the at least one of the plurality of random access occasions; and
establishing a connection with the network device based at least in part on the random access signal., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, 31, the prior art fails to teach or suggest: outputting a downlink control signal for transmission over the wireless channel, wherein the downlink control signal comprises an indication of a resource location of a plurality of random access occasions for a user equipment (UE) and a trigger for the plurality of random access occasions;
obtaining, based at least in part on the downlink control signal, a random access signal received over the wireless channel during at least one of the plurality of random access occasions and according to the one or more random access parameters and the resource location;
obtaining, prior to obtaining the random access signal, an indication of intent to transmit the random access signal during the at least one of the plurality of random access occasions, wherein the indication of intent to transmit the random access signal is obtained prior to the plurality of random access occasions used for transmission of the random access signal;
refraining from reclaiming or rescheduling the at least one of the plurality of random access occasions based at least in part on the indication of intent; and
establishing a connection with the UE based at least in part on the random access signal., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467